365 S.W.3d 653 (2012)
Gary COLE, Employee/Claimant/Appellant,
v.
SCHREITER CONCRETE, CO., Employer/Respondent, and
Employers Mutual Casualty, Co., Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 97320.
Missouri Court of Appeals, Eastern District, Division Three.
May 9, 2012.
*654 Mark Robert Bahn, Fenton, MO, for Appellant.
Mary Anne Lindsey & Karen Ann Mulroy, Co-Counsel, Caroline Marie Bean, Atty. for Second Injury Fund, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Gary Cole (Claimant) appeals from the final award of the Labor and Industrial Relations Commission affirming the award of the Administrative Law Judge and finding that Claimant's 1999 accident at work was not a substantial factor in causing his knee and neck conditions and, thereby, denying compensation. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).